Citation Nr: 1752630	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001 and from February 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A notice of disagreement was received in August 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

In June 2013 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing was prepared and associated with the claims file.

In January 2015, the Board remanded the claim for additional development.  

In March 2017, the Veteran was sent a letter informing her that the VLJ who had conducted her hearing was no longer with the Board and gave her an opportunity to testify at a new hearing.  She was notified that, if she did not respond to this letter and express a hearing preference within 60 days, she would not be scheduled for a hearing.  She did not respond to this letter, and she is therefore deemed not to want a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran should undergo a Social and Industrial Survey (or another comparable examination if unavailable) to assist the Board in determining the combined effect of her service-connected disabilities on her ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

Finally, copies of any outstanding VA and private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in January 2015) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Schedule the Veteran for a Social and Industrial Survey (or another comparable examination if unavailable) to ascertain the impact of her service-connected disabilities (fibroymyalgia, PTSD with mood disorder, migraine headaches, left shoulder impingement syndrome, right shoulder impingement syndrome, tinnitus, coccydynia, rhomboid muscle strain with bilateral trapezius muscle strain, and bilateral ovarian cysts) on her employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities given her current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

4.  Following completion of the above, again review the record and readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




